        Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 1 of 12




Derek W. Loeser (admitted pro hac vice)         Orin Snyder (admitted pro hac vice)
KELLER ROHRBACK L.L.P.                          GIBSON, DUNN & CRUTCHER LLP
1201 Third Avenue, Suite 3200                   200 Park Avenue
Seattle, WA 98101                               New York, NY 10166-0193
Tel.: (206) 623-1900                            Tel.: 212.351.4000
Fax: (206) 623-3384                             Fax: 212.351.4035
dloeser@kellerrohrback.com                      osnyder@gibsondunn.com

Lesley E. Weaver (SBN 191305)                   Joshua S. Lipshutz (SBN 242557)
BLEICHMAR FONTI & AULD LLP                      GIBSON, DUNN & CRUTCHER LLP
555 12th Street, Suite 1600                     1050 Connecticut Avenue, N.W.
Oakland, CA 94607                               Washington, DC 20036-5306
Tel.: (415) 445-4003                            Tel.: 202.955.8500
Fax: (415) 445-4020                             Fax: 202.467.0539
lweaver@bfalaw.com                              jlipshutz@gibsondunn.com

Plaintiffs’ Co-Lead Counsel                     Attorneys for Defendant Facebook, Inc.
Additional counsel listed on signature page     Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC-JSC


This document relates to:                         JOINT STATUS UPDATE

ALL ACTIONS                                       Judges: Hon. Vince Chhabria and
                                                  Hon. Jacqueline Scott Corley
                                                  Courtroom: VIA VIDEOCONFERENCE
                                                  Hearing Date: May 15, 2020
                                                  Hearing Time: 9:00 a.m.




       The parties, by and through their counsel, submit this Joint Status Update in advance of

the Court’s discovery conference scheduled for May 15, 2020 at 9:00 a.m.




JOINT STATUS UPDATE                                                                 MDL NO. 2843
                                                                     CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 2 of 12



                                I.     PLAINTIFFS’ STATEMENT
          This statement updates the Court on the status of the parties’ custodian negotiations and

briefly discusses other outstanding discovery issues.

A.        Custodians to Be Searched
          The parties’ discussions on custodians are proceeding on two tracks. The first track arises

from the Plaintiffs’ review of both publicly available information and the documents that

Facebook produced on April 1 of this year. The second track arises from the four audits that

PricewaterhouseCoopers (PwC) performed on Facebook’s privacy program from 2013 to 2019.

          1. First track
          In line with the Court’s order to propose a list of fewer than 58 additional custodians out

of the 66 persons discussed at the last status conference, Plaintiffs sent Facebook a list of 40

proposed custodians on May 5, and were prepared to discuss them on May 6. Relying on the

information available to Plaintiffs, the list indicated the custodians’ job titles, dates of tenure, and

publicly available information about why these custodians were relevant. See Ex. A.

          Plaintiffs expected that the parties would exchange information per the Court’s instruct-

ions: Plaintiffs would explain why they thought the custodians were needed and Facebook would

explain their core job functions and any overlap with its own proposed custodians.

          Plaintiffs’ expectations of a collaborative exchange of information were disappointed.

Once Facebook said a proposed custodian was duplicative, it claimed it had no obligation to

provide Plaintiffs with information about the proposed custodians until Plaintiffs could

establish—presumably to Facebook’s satisfaction—that the additional proposed custodians were

not duplicative.1 While this position hamstrung the discussions, Plaintiffs explained—based on

job titles, dates of tenure, publicly available information, and documents already produced—why

their proposed custodians appeared to fill gaps or otherwise add to the custodians that Facebook

1
    In many instances, this requirement is impossible to satisfy using the information Plaintiffs
    currently have. Many of the proposed custodians on Plaintiffs’ list were not custodians for the
    documents that Facebook has already produced. And if a newly proposed custodian was not a
    custodian for earlier productions, then by that very fact Plaintiffs cannot locate documents
    unique to the newly proposed custodian.
JOINT STATUS UPDATE                                2                                     MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC-JSC
          Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 3 of 12



had proposed.

         After four meet-and-confer sessions, Facebook agreed to just five of the forty proposed

custodians. To try to reach resolution, Plaintiffs further winnowed their list of 35 to only nine

custodians that most clearly fill gaps in Facebook’s custodian list and are most likely to produce

highly relevant information, while reserving their right to seek additional custodians as more

information becomes available. The parties are currently briefing this custodian dispute.

         2. Second track
         As previously discussed, the FTC’s 2012 Consent Decree required biennial privacy audits

of Facebook. PwC produced three complete audit reports of Facebook’s privacy practices in

2013, 2015, and 2017, and an incomplete audit report in 2019 (the “Reports”). The Reports

addressed many relevant issues, including privacy risks and the protection of private user

information.

         Two weeks ago, the Court instructed Plaintiffs to identify “the persons in the PwC

Reports (by page number and paragraph and job title) that they believe may be appropriate

custodians,” and asked Facebook to tell Plaintiffs if it could locate a list of persons PwC

interviewed. Discovery Order No. 2 at 1, May 1, 2020, ECF No. 420.

         On May 5, 2020, Facebook notified Plaintiffs that it could not locate any list, complete or

otherwise, of Facebook employees interviewed by PwC.2 That same day, Plaintiffs provided

Facebook with a detailed list identifying persons of interest in the Reports, with citations to page

numbers, paragraphs, and, whenever available, job titles. See Ex. A. Plaintiffs’ list includes three

categories of individuals from: (1) the Privacy Governance Team; (2) the Privacy Cross

Functional Team (referred to as the “XFN Team”); and (3) the “owners” of certain privacy-

related systems or procedures.

         First, the Privacy Governance Team is “directly responsible” for its Privacy Program.

FB-CA-MDL-00149221. Members of this Team include the Chief Privacy Officer, the Chief

2
    This is puzzling, for Facebook’s own lawyers—which included a lead lawyer working at
    Gibson Dunn through 2019—informed the FTC that PwC interviewed at least 65 Facebook
    employees in connection with the 2013 Report.
JOINT STATUS UPDATE                               3                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 4 of 12



Marketing Officer, the Chief Security Officer, among others. Ex. A., ¶ 1. Second, Facebook’s

XFN Team is composed of employees with a wide array of expertise. FB-CA-MDL-00149211.

This Team includes key representatives from Facebook’s Privacy, Public Policy, Legal,

Marketing, Product, Engineering, Security and Communications Departments and is charged

with continuously scrutinizing the privacy issues raised by Facebook’s products and services.

The XFN Team also includes the Information Security Team, which was “responsible for

ensuring that security for privacy programs, policies and procedures [were] implemented within

the organization.” Ex. A, ¶ 2.

       Third, for each system or procedure that Facebook established under its Privacy Program,

it has designated an “owner.” Ex. A, ¶¶ 3-4. Plaintiffs focused on the most relevant of these

systems or procedures—referred to as “controls” in the PwC Reports—and asked Facebook to

identify the owner for each.

       Facebook has responded to these potential custodians from the PwC Reports through two

emails. In a May 9 email, it cited approximately 1,200 already-produced documents that it said

might help Plaintiffs identify the potential custodians from the Reports. Plaintiffs are currently

reviewing these documents. In a May 12 email, Facebook further identified four members of the

Privacy Governance Team, but said that while it might be able to identify a handful of others, it

was unable to do more. No substantive information on this issue has been provided in the meet

and confer sessions.

       Thus, because the parties are still identifying potential custodians from the Reports, they

have not even begun to negotiate if any of these should also be searched. In accordance with the

process Facebook has proposed, Plaintiffs ask that they be permitted to supplement their

proposal as the identities of these potential custodians are confirmed.

B.     Other Outstanding Issues and Proposed Agenda.
       Because the Court expressed the desire to settle the custodian issue before moving onto

other discovery disputes, Plaintiffs narrowed their focus to reaching consensus on custodians and

have not spent time discussing other issues, with the exception of locations and sources of


JOINT STATUS UPDATE                               4                                      MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 5 of 12



noncustodial ESI. Unfortunately, on that last topic, despite at least eight hours of meet and confer

sessions, Facebook still has not provided complete information in response to Plaintiffs’

inquiries.

        Facebook claims that it has met its ESI disclosure obligations but, as support, points to its

production of numerous documents—which appear largely irrelevant to the identification of ESI

sources—and its provision of information on document-retention polices, litigation holds, and

preserved data sources. While this information fulfills certain aspects of Facebook’s disclosure

obligations, it has failed to provide fundamental and basic information about non-custodial ESI

sources likely to contain responsive information. See Ex. B (setting out that information). In

order to resolve this threshold issue, and to address mutual frustration with the meet and confer

process,, Plaintiffs propose that (1) Facebook provide written ESI disclosures regarding all

relevant locations and sources of noncustodial ESI responsive to the topics set forth in Exhibit B,

or (2) Plaintiffs be permitted to conduct a remote Rule 30(b)(6) deposition to identify all such

sources, consistent with the notice that Plaintiffs served on April 3, 2020. Ex. C.

        Facebook incorrectly asserts that, under the parties’ ESI protocol, it cannot begin

conferring about search terms until it has conducted custodial interviews for the next 30 days (or

more) and collected custodial documents. This is nonsensical on several fronts: (1) the parties’

ESI protocol contains no such limitation; (2) custodial interviews should have little to no impact

on search terms applied to non-custodial sources; and (3) Facebook has already proposed search

terms despite not yet having conducted even one custodial interview.

        Accordingly, Plaintiffs propose that over the next two weeks, the parties meet and confer

on (a) search terms; (b) disputes regarding Plaintiffs’ RFPs Nos. 16-17 (requests related to

monetization and quantification of user data), 19 (requests related to Facebook’s App Developer

Investigation), and 22-23 (requests related to documents relevant to PwC’s reports); (c) locations

and sources of relevant noncustodial ESI; and (d) a privilege log protocol. To structure the

discussions regarding search terms, Plaintiffs propose the schedule set forth as Exhibit D.




JOINT STATUS UPDATE                               5                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 6 of 12



                              II.    DEFENDANT’S STATEMENT

          Facebook appreciates the Court’s continued assistance focusing the parties’ negotiations,

which facilitated additional progress over the last two weeks. Since the May 1 Conference, the

parties largely reached agreement on custodians—which Facebook addresses in separate

briefing. Facebook continued its production of materials that do not require custodial searches,

producing more than 250,000 additional pages since the last conference. Plaintiffs also served a

new set of RFPs, adding 19 new document requests and bringing their total number of requests

to 56.3

          A.     Sources of ESI: The ESI Guidelines suggest parties “consider discussing …

systems that contain discoverable ESI.” Facebook has gone well beyond this suggestion.

Discussions about sources of ESI began in 2018. Since that time, Facebook provided Plaintiffs

its Electronic Message Retention Policy and drafted numerous letters detailing its retention

policies, litigation holds, custodial interviews, preserved custodial data sources, accessible data

sources, where relevant information could reside, and the systems third parties use to access user

data.

          The parties engaged in extensive negotiations to form an ESI protocol and agreed

disclosures would be provided through the meet and confer process and not through written

disclosures. The parties have met and conferred extensively regarding sources of ESI. Over the

last month alone the parties spoke for nearly 8 hours regarding ESI—including providing

Plaintiffs a presentation regarding how Facebook’s core systems operate. Facebook has also

produced nearly 750,000 pages, many of which provide further insight into Facebook’s ESI

practices.

          The parties’ ongoing ESI discussions have proven frustrating—not because they are

occurring orally—but because the details Plaintiffs expect Facebook to provide go well beyond

3
    Plaintiffs indicated they intend to make substantial revisions to the statement they provided
    Facebook yesterday—which focused nearly exclusively on custodians. They have not provided
    those revisions in advance, as the parties have done for other joint filings.


JOINT STATUS UPDATE                               6                                    MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
          Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 7 of 12



the purpose of an ESI discussion. ESI discussions are intended to ensure the parties understand

the general systems that contain responsive data, so the parties may have a general idea of

sources of responsive information that may be produced.4 Typically these discussions concern

whether responsive materials will exist in the form of emails, text messages, chats, or in some

other form. The parties have long surpassed conversations of this nature.

         The majority of Plaintiffs’ ESI questions do not seem intended to obtain information

about sources of ESI but at poking the merits of the case and asking Facebook to tell Plaintiffs

what information they should be seeking. As the Court observed previously, Facebook is an

“incredibly large, complex[,] completely ESI company,” (Dkt. 426 at 40: 10-11), and Plaintiffs’

claims relate largely to the alleged use of that ESI. Certainly there are dozens—if not

hundreds—of questions that can be asked about Facebook’s systems, functioning, intellectual

property, and so forth, but not all fall within the scope of preliminary ESI discussions.

         Because Facebook is a “completely ESI company,” Plaintiffs are exploiting ESI

disclosures to demand answers to substantive issues that should be the subject of formal

discovery. By way of example, some of Plaintiffs’ claims relate to Facebook’s relationships with

business partners. Plaintiffs indicated they expect Facebook to identify as an ESI disclosure the

specific Facebook user data to which Blackberry has access and the process through which

BlackBerry gained that access. Plaintiffs said they expect Facebook to provide this same

information for other companies mentioned in Plaintiffs’ complaint. Plaintiffs demanded that

Facebook describe how it reviews and approves third party apps, how systems work that report

security breaches on the platform, whether and how advertisers may access user data subject to

varying privacy controls, and the manner in which Facebook provides data analytics to hosts of

third parties. Plaintiffs asked counsel to define Facebook’s “products” and to list all of them.

         Plaintiffs have also used ESI discussions to quiz counsel on minutiae that will not move

the parties’ negotiations forward. On April 29, Facebook sent Plaintiffs proposed deadlines by

which Facebook would produce responsive materials that do not require search terms and

4
    See Fed. R. Civ. P. 26(f), advisory committee’s note to 2006 amendment.
JOINT STATUS UPDATE                              7                                     MDL NO. 2843
                                                                        CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 8 of 12



custodians. Facebook agreed to produce materials in response to 9 requests—6 by the end of

May, 2 by June 12, and 1 (all responsive materials produced to government entities) by July 3.

After agreeing to Facebook’s proposal, Plaintiffs inundated Facebook with questions about the

materials.

       Plaintiffs demanded to know the specific document review platforms on which counsel

stores productions made to government entities, whether Facebook has reviewed documents

from custodians it has not offered, and the location of a particular folder on Facebook’s system

that houses prior platform policies. In view of Facebook’s agreement to create reporting line

information for proposed custodians, Plaintiffs demanded that Facebook explain how all of its

current and historical HR data is stored and how it could be queried outside of existing systems.

Plaintiffs next suggested that Facebook should allow them to work directly with its data

scientists to create materials that do not otherwise exist. With respect to Plaintiffs’ request for

documents transmitted to users regarding third party access to user data, Facebook identified that

it has a repository of such notifications from which it can pull documents responsive to

Plaintiffs’ request. This information should have been sufficient but it led to an avalanche of

follow up questions regarding the location of the repository, its form, how data is stored in the

repository, and the format of the data. The parties discussed the collection of documents

responsive to this single RFP on multiple meet and confers for nearly an hour.

       Similarly, after Facebook provided Plaintiffs a presentation regarding how its two core

systems (Graph and Hive) work, Plaintiffs barraged Facebook with questions regarding a

decade-old blog post about the Hive, asking if technical functions described in the post had been

implemented and, if so, how and when. Even a Facebook data scientist was not familiar with the

10-year-old post and did not have answers to Plaintiffs’ questions. He suggested—as counsel

has several times—that Plaintiffs’ experts research Plaintiffs’ questions in publicly available

materials, given that Hive is open source and Facebook has published widely regarding its

structure and use.

       Plaintiffs have taken the ESI Guidelines’ suggestion to discuss sources of ESI and


JOINT STATUS UPDATE                               8                                     MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 9 of 12



converted it into an opportunity to depose counsel on the merits of their case and a mandate that

Facebook provide seminars on each of its systems. Requiring these discussions to occur in

writing—as Plaintiffs suggest—will not solve the problem. They should simply come to a close.

       B.      Agenda: Facebook has agreed to collect materials from 72 custodians. Facebook

suggests that the next 30-60 days should be dedicated to conducting custodial interviews to

identify sources of potentially responsive custodial data and information needed to negotiate

search terms. Given the number of custodians, Facebook expects that conducting custodial

interviews will be burdensome and time consuming. But it is a necessary next step, because

interviews must be conducted before documents can be collected for search and review. For

example, Facebook must speak with its custodians to understand the jargon particular teams

used, and it must collect its custodians’ materials in order to test any search terms the parties

propose. Indeed, the parties’ ESI Protocol requires Facebook to generate hit reports as part of

the parties’ search term negotiations, which it cannot do before it collects the documents at issue.

See Dkt. 409 at § E.

       This process will not impede progress on other fronts. Facebook has agreed to collect,

review, and produce substantial other materials in the coming weeks, including additional

documents related to the named Plaintiffs, user notifications, documents referenced in PwC’s

assessment reports on Facebook’s privacy program, and a very large volume of documents

produced to government entities. Facebook will also be working over the next two weeks on its

responses to Plaintiffs’ third set of RFPs, which were served on May 6, and its opposition to

Plaintiffs’ motion for leave to amend their complaint, which is due on May 19.

       Plaintiffs’ counsel should likewise use the coming weeks to interview their clients about

sources of documents responsive to Facebook’s first set of RFPs, for which Plaintiffs’ responses

are due on May 18. Facebook also continues to urge Plaintiffs to review the substantial

production of documents produced to regulators that it made on March 31. Despite Plaintiffs’

representations at the last status hearing, once the parties’ and Judge Chhabria resolved what that

production would include, Facebook reviewed and produced the materials within 30 days.


JOINT STATUS UPDATE                               9                                     MDL NO. 2843
                                                                         CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 10 of 12



Plaintiffs have now had those documents for six weeks, yet Facebook has found itself frequently

referring Plaintiffs to produced materials to answer questions directed at counsel.

       Finally, Facebook submits that three two-hour meet and confers are not needed over the

next two weeks. Regular meet and confers have been productive, but Facebook has found

meeting and conferring for six hours each week to interfere with its ability to make meaningful

progress between sessions. Facebook suggests the parties meet and confer two times each week,

and that the upcoming meetings should address Plaintiffs’ responses to Facebook’s RFPs.




JOINT STATUS UPDATE                             10                                    MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 11 of 12




Dated: May 14, 2020                                 Respectfully submitted,


KELLER ROHRBACK L.L.P.                              BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                          By:       /s/ Lesley E. Weaver
       Derek W. Loeser                                        Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)          Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)     Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)      Matthew P. Montgomery (SBN 180196)
David J. Ko (admitted pro hac vice)                 Angelica M. Ornelas (SBN 285929)
Benjamin Gould (SBN 250630)                         555 12th Street, Suite 1600
Adele Daniel (admitted pro hac vice)                Oakland, CA 94607
1201 Third Avenue, Suite 3200                       Tel.: (415) 445-4003
Seattle, WA 98101                                   Fax: (415) 445-4020
Tel.: (206) 623-1900                                lweaver@bfalaw.com
Fax: (206) 623-3384                                 adavis@bfalaw.com
dloeser@kellerrohrback.com                          jsamra@bfalaw.com
lsarko@kellerrohrback.com                           mmontgomery@bfalaw.com
gcappio@kellerrohrback.com                          aornelas@bfalaw.com
claufenberg@kellerrohrback.com
dko@kellerrohrback.com
bgould@kellerrohrback.com
adaniel@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                Plaintiffs’ Co-Lead Counsel


GIBSON, DUNN, & CRUTCHER LLP

By: /s/ Joshua S. Lipshutz
Joshua S. Lipshutz
Orin Snyder (admitted pro hac vice)
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
Telephone: 212.351.4000

JOINT STATUS UPDATE                         11                                     MDL NO. 2843
                                                                    CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 428 Filed 05/14/20 Page 12 of 12




Facsimile: 212.351.4035
osnyder@gibsondunn.com

Joshua S. Lipshutz (SBN 242557)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539
jlipshutz@gibsondunn.com

Kristin A. Linsley (SBN 154148)
Brian M. Lutz (SBN 255976)
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306
klinsley@gibsondunn.com
blutz@gibsondunn.com

Attorneys for Defendant Facebook, Inc.




JOINT STATUS UPDATE                      12                           MDL NO. 2843
                                                       CASE NO. 18-MD-02843-VC-JSC
